                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                    April 30, 2020

By ECF
Honorable Rachel P. Kovner
United States District Judge

Honorable Roanne L. Mann
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    Chunn et al. v. Warden Derek Edge,
              Civil Action No. 20-cv-1590 (Kovner, J.) (Mann, M.J.)

Dear Judge Kovner and Judge Mann:

       Pursuant to the Court’s April 29 Order, the parties provide the following status report:

I.     Paper Copies of the Sick Call Requests

       Following Petitioners’ request for the documents and a conferral between the parties,
Respondent agreed to produce paper sick call requests, subject to the same redactions as the
already-produced electronic sick call requests, for the two-week period from April 25, 2020 to
May 9, 2020. On April 29, Respondent produced sick-call requests submitted by paper from April
24, 2020 to April 28, 2020 bearing Bates Stamp numbers BOP_SCR 889-922.

II.    Proposed Schedule in Anticipation of the Preliminary Injunction (PI) Hearing

      The parties request the Court’s endorsement of the proposed schedule for pre-hearing
submissions:

 Action                                             Deadline
 Petitioners will serve their witness list and Thursday, May 7
 exhibit list for the PI Hearing on Respondent
 by:
 Respondent will serve his witness list and Friday, May 8
 exhibit list for the PI hearing on Petitioners by:
 The parties will file their final* witness lists Saturday, May 9
 and exhibit lists, respectively, by:
 The parties to file motions in limine, if any, by: Sunday, May 10
 The parties to file oppositions to the motions in Monday, May 11
 limine, if any, by:

*The parties submit that no changes may be made to the as-filed witness list unless good cause is
shown. Further, the parties agree to make best efforts to expeditiously identify their proposed
witnesses to their adversary (before the above-referenced deadlines) in order to avoid any logistical
hurdles or prejudices to the other side.

III.    Depositions of Petitioners Rabadi, Lopez, and Hair

         In an effort to avoid unnecessary motion practice, the parties have entered into a
compromise regarding the depositions of incarcerated Petitioners Rabadi, Lopez, and Hair with
respect to the PI Hearing. Respondent agrees to withdraw his notices of deposition for Rabadi,
Lopez, and Hair. In return, Petitioners will provide, by May 5, sworn declarations from Rabadi,
Lopez, and Hair about their claims and the bases for their testimony in support of their preliminary
injunction motion. Petitioners will have the right to call Rabadi, Lopez, and Hair in their case-in-
chief, and Respondent will be able to cross-examine these witnesses at that time. In the event that
Petitioners do not call Rabadi, Lopez, or Hair as witnesses during their case-in-chief, Respondent
will have the right to call Rabadi, Lopez, or Hair as witnesses during his case-in-chief.

        Respondent reserves his right to seek to depose any of the other witnesses listed on
Petitioners’ witness list in advance of the PI Hearing; Petitioners reserve the same right with
respect to Respondent’s witness list for the PI Hearing.

IV.    Outstanding Issues

        With respect to any other outstanding discovery issues, the parties continue to confer and
will seek judicial intervention if necessary.

       The parties thank the Court for its consideration of this matter.

                                              Respectfully submitted,

                                              EMERY CELLI BRINCKERHOFF
                                              & ABADY LLP

                                      By:            /s/
                                              Katherine R. Rosenfeld
                                              O. Andrew F. Wilson
                                              Samuel Shapiro
                                              Scout Katovich
                                              600 Fifth Avenue, 10th Floor
                                              New York, NY 10020


                                                 2
      (212) 763-5000

      CARDOZO CIVIL RIGHTS CLINIC
      Betsy Ginsberg
      Cardozo Civil Rights Clinic
      Benjamin N. Cardozo School of Law
      55 Fifth Avenue, 11th Floor
      New York, NY 1003
      (212) 790-0871

      Alexander A. Reinert
      55 Fifth Avenue, Room 1005
      New York, NY 1003
      (212) 790-0403
      Attorneys for Petitioners and Putative Class


      RICHARD P. DONOGHUE
      United States Attorney
      Counsel for Respondent
      Eastern District of New York
      271-A Cadman Plaza East, 7th Fl.
      Brooklyn, New York 11201

By:           /s/
      James R. Cho
      Seth D. Eichenholtz
      Joseph A. Marutollo
      Paulina Stamatelos
      Assistant U.S. Attorneys
      (718) 254-6519/7036/6288/6198
      james.cho@usdoj.gov
      seth.eichenholtz@usdoj.gov
      joseph.marutollo@usdoj.gov
      pauline.stamatelos@usdoj.gov




         3
